





Heartland Financial USA, Inc.


2012 Long-Term Incentive Plan


Performance-Based Restricted Stock Unit Award Agreement


One-Year Performance Period


The Participant specified below is hereby granted a performance-based restricted
stock unit award by Heartland Financial USA, Inc. (the “Company”) under the
Heartland Financial USA, Inc. 2012 Long-Term Incentive Plan (the “Plan”). The
restricted stock units awarded by this Award Agreement (this “Agreement”) shall
be subject to the terms of the Plan and the terms set forth in this Agreement.
All capitalized terms used in this Agreement and not otherwise defined have the
meaning assigned to them in the Plan.


Section 1.Award. The Company hereby grants to the Participant an award of
restricted stock units (each such unit, an “RSU”), where each RSU represents the
right of the Participant to receive one share of Company stock (“Share”) in the
future, subject to the terms of this Agreement and the Plan. For all purposes of
this Agreement:


The “Participant” is :    _________________________                    .
The “Grant Date” is:    _________________________                        
The number of RSUs is:    _________________________    
.
If not a direct employee of the Company, the Participant is an employee of that
certain subsidiary bank of the Company designated on such employee’s tax records
(the “Bank”).


Section 2.Vesting of RSUs.


(a)Vesting. To the extent earned in accordance with Section 2(b), and subject to
forfeiture prior to vesting in accordance with Section 2(c), the RSUs shall vest
on March 6 of the third calendar year following the year of the Grant Date (such
date, or such earlier date on which the RSU shall vest pursuant to Section 2(c)
being hereafter referred to as the “Vesting Date”). The price at which the RSUs
shall vest is the fair market value of Company stock at closing on the business
day prior to the Vesting Date. Shares shall be delivered based upon vesting of
RSUs pursuant to and subject to Section 3 below.


(b)Earning of RSUs. The RSUs shall be earned based upon the financial
performance of the Company or the Bank, or both (as the case may be), during the
fiscal year in which the Grant Date occurs (the “Fiscal Year”) as set forth in
Exhibit A (the “Performance Targets”). The Committee shall determine whether the
RSUs have been earned based upon the Performance Targets at its first meeting
(the date of such meeting, the “Measurement Date”) after financial statements
for the Company or the Bank, or both (as the case may be), are available for the
Fiscal Year, and the Company shall advise the Participant as soon as practicable
thereafter of the number of RSUs that have been earned; provided, however, that
no RSUs shall become earned if there exists as of the Measurement Date, as
determined by the Committee, a material weakness (a “Material Weakness”) in
safety, soundness or compliance (e.g., a regulatory memorandum of understanding,
or a material weakness in internal control over financial reporting) at the
Company level (with respect to RSUs to be earned based upon Company Performance
Targets) or the Bank level (with respect to RSUs to be earned based upon Bank
Performance Targets); provided, however, that RSUs that would have become earned
on the Measurement Date but for the Material Weakness shall not be forfeited,
but instead may become earned if the Material Weakness has been remediated in
its entirety prior to the Vesting Date. In determining whether the RSUs have
been earned based upon the Performance Targets, the Committee shall consider the
effects of the following items, to the extent identified in the audited
financial statements of the Company or the Bank (as the case may be), or in the
Management Discussion and Analysis section of the Company’s annual report
provided to its stockholders: (i) extraordinary, unusual or nonrecurring items
of gain or loss, (ii) gains or losses on the disposition of a business,
(iii) changes in tax or accounting principles, regulations or laws or
(iv) mergers or acquisitions.


(c)Forfeiture and Special Vesting of RSUs. Notwithstanding the foregoing
provisions of 0(b):


(i)Any RSUs that have not been earned as of the Measurement Date based upon
failure to meet the Performance Targets shall expire and be forfeited on, and as
of, the Measurement Date.







--------------------------------------------------------------------------------





(ii)Any RSUs that have not been earned as of the Vesting Date based upon failure
to remediate a Material Weakness shall expire and be forfeited on, and as of,
the Vesting Date.


(iii)If a Participant’s Termination of Service occurs due to termination of the
Participant’s employment by the Participant’s employer without Cause, any earned
RSUs held by the Participant shall become vested on the date of Termination of
Service, and any unearned RSUs held by the Participant shall expire and shall be
forfeited as of the date of employment termination. For the avoidance of doubt,
if such Termination of Service occurs before the Measurement Date, all RSUs
shall expire and be forfeited. Any RSUs that are not earned solely because of a
Material Weakness shall remain outstanding until remediation of such Material
Weakness prior to the Vesting Date (when such RSUs shall vest) or until the
Vesting Date (when such RSUs shall expire and be forfeited).


(iv)If a Participant’s Termination of Service occurs on or after the Measurement
Date due to the Participant’s Disability or death, any earned RSUs held by the
Participant shall become vested on the date of Termination of Service. If a
Participant’s Termination of Service occurs prior to the Measurement Date due to
the Participant’s Disability or death, then the RSUs shall continue to remain
outstanding until the Measurement Date and shall become vested, to the extent
earned, as of and on the Measurement Date. Any RSUs that are not earned solely
because of a Material Weakness shall remain outstanding until remediation of
such Material Weakness prior to the Vesting Date (when such RSUs shall vest) or
until the Vesting Date (when such RSUs shall expire and be forfeited).


(v)If the Participant’s Termination of Service occurs due to termination of the
Participant’s employment by the Participant’s employer for Cause or by the
Participant voluntarily (other than due to Qualifying Retirement), the
Participant shall forfeit all RSUs (whether or not earned).


(vi)If the Participant’s Termination of Service occurs due to a Qualifying
Retirement, (1) prior to the Measurement Date, then the RSUs shall continue to
remain outstanding until the Measurement Date and shall become vested, to the
extent earned, as of and on the Measurement Date, (2) on or after the
Measurement Date, then to the extent earned, the RSUs shall become vested on the
date of such Termination of Service due to Qualifying Retirement, and (3) there
is or was a Material Weakness on the Measurement Date, then the portion of the
RSUs that are not earned because of such Material Weakness shall remain
outstanding until remediation of the Material Weakness (when such RSUs shall
vest) or until the Vesting Date (when such RSUs shall expire and be forfeited).
For such purposes, a “Qualifying Retirement” means a voluntary Termination of
Services by the Participant on or after the date the Participant reaches the age
of 62, and provided that (A) the Participant has provided at least five (5)
years of full-time equivalent services to the Company or a Subsidiary through
the date of such Termination of Services; (B) the Participant covenants that the
Participant shall not engage in any full-time employment with any entity
thereafter (although Participant shall be entitled to engage in part-time
employment, including services as a member of a board of directors or similar
body, with an entity that does not compete with the Company or any Subsidiary)
unless such employment has been approved in writing by the Chair of the
Committee; (C) the Participant executes a general release and waiver of claims
against the Company at the time of such Termination of Services; and (D) the
Participant executes a confidentiality, non-solicitation, and non-competition
agreement with the Company at the time of such Termination of Service. 
Consistent with Section 5.2 of the Plan, any question regarding whether a
voluntary Termination of Service constitutes a Qualifying Retirement shall be
determined by the Committee and the decision of the Committee shall be final and
binding upon the Participant.


(vii)Immediately upon a Change in Control, if the obligations under this
Agreement are not assumed by the Company or its successor in such Change in
Control, all RSUs that have not been previously forfeited shall become vested as
if the Company had achieved 100% of the Performance Targets immediately prior to
the Change in Control. Otherwise, if the obligations under this Agreement are
assumed by the Company or its successor in such Change in Control, and if a
Participant’s employment by the Company or Bank or successor of the Company or
Bank shall become subject to a Termination of Service within the period
beginning six months prior to a Change in Control and ending 24 months after a
Change in Control, all RSUs then held by the Participant shall become vested as
if the Company had achieved 100% of the Performance Targets immediately prior to
the Change in Control, upon the later to occur of the Termination of Service or
Change in Control. The foregoing provisions are subject to any forfeiture and
expiration provisions otherwise applicable to the RSUs.


Section 3.Settlement of RSUs. Delivery of Shares or other amounts under this
Agreement shall be subject to the following:


(a)Delivery of Shares. The Company shall deliver to the Participant one Share,
free and clear of any restrictions, in settlement of each vested RSU within 30
days following the Vesting Date.







--------------------------------------------------------------------------------





(b)Compliance with Applicable Laws. Notwithstanding any other term of this
Agreement or the Plan, the Company shall have no obligation to deliver any
Shares or make any other distribution of benefits under this Agreement unless
such delivery or distribution complies with all applicable laws and the
applicable rules of any securities exchange or similar entity.


(c)Certificates Not Required. To the extent that this Agreement and the Plan
provide for the issuance of Shares, such issuance may be effected on a
non-certificated basis, to the extent not prohibited by applicable law or the
applicable rules of any securities exchange or similar entity.


Section 4.Withholding. All deliveries of Shares pursuant to this Agreement shall
be subject to withholding of all applicable taxes. The Company shall have the
right to require the Participant (or if applicable, permitted assigns, heirs and
Designated Beneficiaries) to remit to the Company an amount sufficient to
satisfy any tax requirements prior to the delivery date of any Shares in
connection with this Agreement.  Except as may be provided otherwise by the
Committee, such withholding obligations may be satisfied at the election of the
Participant (a) through debit of a deposit account held by the Participant at a
bank affiliated with the Company, or (b) through the surrender of Shares to
which the Participant is otherwise entitled under the Plan; provided, however,
that except as otherwise specifically provided by the Committee, such Shares
under clause (b) may not be used to satisfy more than the Company’s minimum
statutory withholding obligation.


Section 5.Non-Transferability of RSUs. Neither the RSUs awarded pursuant to this
Agreement, nor any portion thereof, shall be transferable, except as designated
by the Participant by will or by the laws of descent and distribution or
pursuant to a domestic relations order. Except as provided in the immediately
preceding sentence, this Agreement shall not be assigned, transferred, pledged,
hypothecated or otherwise disposed of by the Participant in any way whether by
operation of law or otherwise, and shall not be subject to execution, attachment
or similar process.  Any attempt at assignment, transfer, pledge, hypothecation
or other disposition of this Agreement contrary to the provisions hereof, or the
levy of any attachment or similar process upon this Agreement or the RSUs it
represents, shall be null and void and without effect.


Section 6.No Rights as Stockholder. The Participant shall not have any rights of
a stockholder of the Company with respect to the RSUs, including but not limited
to, dividend or voting rights, prior to the settlement of the RSUs pursuant to
Section 3(a) above and issuance of a stock certificate or its equivalent as
provided herein.


Section 7.Heirs and Successors. This Agreement shall be binding upon, and inure
to the benefit of, the Company and its successors and assigns, and upon any
person acquiring all or substantially all of the Company’s assets or business.
If any rights of the Participant or benefits distributable to the Participant
under this Agreement have not been settled or distributed at the time of the
Participant’s death and have not been designated to pass to a certain
beneficiary, such rights shall be provided to the legal representative of the
estate of the Participant.


Section 8.Administration. The authority to manage and control the operation and
administration of this Agreement and the Plan shall be vested in the Committee,
and the Committee shall have all powers with respect to this Agreement as it has
with respect to the Plan. Any interpretation of this Agreement or the Plan by
the Committee and any decision made by the Committee with respect to this
Agreement or the Plan shall be final and binding on all persons.


Section 9.Plan Governs. Notwithstanding anything in this Agreement to the
contrary, this Agreement shall be subject to the terms of the Plan, a copy of
which may be obtained by the Participant from the Human Resources Department of
the Company. This Agreement shall be subject to all interpretations, amendments,
rules and regulations promulgated by the Committee from time to time.
Notwithstanding any term of this Agreement to the contrary, in the event of any
discrepancy between the corporate records of the Company and this Agreement, the
corporate records of the Company shall control.


Section 10.Not an Employment Contract. Neither the RSUs granted under this
Agreement nor this Agreement shall confer upon the Participant any rights with
respect to continuance of employment or other service with the Company or a
Subsidiary, nor shall they interfere in any way with any right the Company or a
Subsidiary may otherwise have to terminate or modify the terms of the
Participant’s employment or other service at any time.


Section 11.Amendment. Without limitation of Section 14 and Section 15 below,
this Agreement may be amended in accordance with the provisions of the Plan, and
may otherwise be amended in writing by the Participant and the Company without
the consent of any other person.


Section 12.Governing Law. This Agreement, the Plan and all actions taken in
connection herewith and therewith shall be governed by and construed in
accordance with the laws of the State of Delaware, without reference to
principles of conflict of laws, except as superseded by applicable federal law.







--------------------------------------------------------------------------------





Section 13.Validity. If any provision of this Agreement is determined to be
illegal or invalid for any reason, said illegality or invalidity shall not
affect the remaining parts hereof, but this Agreement shall be construed and
enforced as if such illegal or invalid provision had never been included herein.


Section 14.Section 409A Amendment. This Agreement is intended to be exempt from
Code Section 409A and this Agreement shall be administered and interpreted in
accordance with such intent. The Committee reserves the right (including the
right to delegate such right) to unilaterally amend this Agreement without the
consent of the Participant in order to maintain an exclusion from the
application of, or to maintain compliance with, Code Section 409A; and the
Participant hereby acknowledges and consents to such rights of the Committee.


Section 15.Clawback. This Agreement, the RSUs and any Shares issued under this
Agreement, and any amount or benefit received under the Plan, shall be subject
to potential cancellation, recoupment, rescission, payback or other action in
accordance with the terms of any applicable Company or Subsidiary clawback
policy (the “Policy”) or any applicable law, as may be in effect from time to
time. The Participant hereby acknowledges and consents to the Company’s or a
Subsidiary’s application, implementation and enforcement of (a) the Policy and
any similar policy established by the Company or a Subsidiary that may apply to
the Participant, whether adopted prior to or following the date of this
Agreement, and (b) any provision of applicable law relating to cancellation,
rescission, payback or recoupment of compensation, and agrees that the Company
or a Subsidiary may take such actions as may be necessary to effectuate the
Policy, any similar policy and applicable law, without further consideration or
action.


*    *    *    *    *





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Company has caused this Agreement to be executed in its
name and on its behalf, and the Participant acknowledges understanding and
acceptance of, and agrees to, the terms of this Agreement, all as of the Grant
Date. This Agreement and any amendments or supplements hereto may be executed in
counterparts, each of which shall constitute an original, but taken together
shall constitute a single contract.  Signature may be in electronic format,
including by electronic acknowledgement.
HEARTLAND FINANCIAL USA, INC.


By:
Print Name:     Lynn B. Fuller
Print Title:    Chairman and CEO




PARTICIPANT


By:     Via Electronic Acknowledgment
Print Name:









--------------------------------------------------------------------------------





EXHIBIT A


Performance Targets









